Case 1:18-cv-25106-KMW Document 39 Entered on FLSD Docket 01/28/2019 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 1:18-cv-25106-KMW-EGT

  UNITED AMERICAN CORP.,

            Plaintiff

  v.

  BITMAIN, INC., SAINT BITTS LLC d/b/a
  BITCOIN.COM, ROGER VER, BITMAIN
  TECHNOLOGIES LTD., BITMAIN
  TECHNOLOGIES HOLDING COMPANY,
  JIHAN WU, PAYWARD VENTURES, INC.
  d/b/a KRAKEN, JESSE POWELL,
  AMAURY SECHET, SHAMMAH
  CHANCELLOR, and JASON COX,

            Defendants.
                                                    /

       DEFENDANT SHAMMAH CHANCELLOR'S UNOPPOSED RENEWED MOTION
                   FOR ENLARGEMENT OF PAGE LIMITATION
                  FOR RESPONSE TO PLAINTIFF’S COMPLAINT

            Defendant Shammah Chancellor (“Chancellor”) respectfully moves this Court pursuant

  to Southern District of Florida Local Rule 7.1(c)(2) for the entry of an Order enlarging the page

  limitation for Chancellor’s Response to Plaintiff’s Complaint (the “Motion”) by five pages, and

  states:

       1. The Complaint [D.E. 1] in this action purports to assert seven separate counts, including a

            count alleging violations of the Sherman Act, in addition to a variety of Florida state law

            counts, against eleven different defendants.

       2. Because of the variety of the issues involved with the Complaint, including, the analysis

            of seven different counts including alleged violations of the Sherman Act, as well as the

            defenses that may be unique to Chancellor, Chancellor anticipated that he would be




                            BILZIN SUMBERG BAENA PRICE & AXELROD LLP
                               1450 Brickell Avenue, Suite 2300, Miami, FL 33131-3456
Case 1:18-cv-25106-KMW Document 39 Entered on FLSD Docket 01/28/2019 Page 2 of 4



        unable to comply with the Court’s page limitation. As a result, on January 11, 2019,

        Chancellor filed a motion to exceed page limit for response to complaint (the “Original

        Motion”). [D.E. 35]. He did so at that time in an abundance of caution because of the

        varying news reports regarding the shutdown of the Federal Government and its potential

        impact as reported in news outlets on the Court in the time between the filing of the

        Original Motion and the February 1, 2019 the deadline for Chancellor's response. In the

        Original Motion, Chancellor noted that he would continue to work diligently to reduce

        the number of pages necessary to completely present his argument.

     3. Thereafter, on January 18, 2019, the Court denied the Original Motion without prejudice

        as premature because “Chancellor’s deadline to file the response is two weeks away and

        Chancellor ‘continues to work diligently’ on shortening the response.” [D.E. 36]

     4. As promised in the Original Motion, Chancellor has continued to work diligently to

        reduce the number of pages necessary to present his argument and has made every effort

        to comply with the Court’s page limitation.

     5. Despite Chancellor’s diligent effort, in order to fully and completely brief all of the issues

        regarding the alleged antitrust violation (as well as the additional claims), present his

        multiple arguments in response to the Complaint, and provide this Court with the full and

        complete proper legal authorities, Chancellor needs to exceed the page limitation

        imposed by Local Rule 7.1(c)(2) by an additional five pages.

     6. This request is made in good faith, and the page enlargement will not prejudice Plaintiff

        in any way, and Plaintiff does not oppose the five-page enlargement requested by

        Chancellor.




                                                  2
Case 1:18-cv-25106-KMW Document 39 Entered on FLSD Docket 01/28/2019 Page 3 of 4



     WHEREFORE, Defendant Shammah Chancellor respectfully requests that the Court enter an

  Order granting him a five-page enlargement of the page limitation for his Response to Plaintiff’s

  Complaint. A proposed order is appended hereto as Exhibit “A” for the Court’s consideration.

                            RULE 7.1 CERTIFICATE OF COUNSEL

         In accordance with Southern District Local Rule 7.1 the undersigned counsel certifies

  that on January 3, January 7, and January 28, 2019, counsel for Defendant Chancellor, Melissa

  Pallett-Vasquez, conferred in good faith with counsel for Plaintiff, Michael Mena, to resolve the

  issue raised herein before filing this Motion. Plaintiff's counsel advised that Plaintiff does not

  oppose the relief sought by Chancellor.

  Dated: January 28, 2019                      Respectfully submitted,
                                               /s/ Melissa Pallett-Vasquez
                                               MELISSA C. PALLETT-VASQUEZ
                                               Florida Bar No. 715816
                                               mpallett@bilzin.com
                                               BILZIN SUMBERG BAENA PRICE
                                               & AXELROD LLP
                                               1450 Brickell Ave, Suite 2300
                                               Miami, Florida 33131
                                               Tel.: (305) 374-7580 Fax: (305) 374-7593

                                               /s/ IAN SIMMONS
                                               IAN SIMMONS*
                                               D.C. Bar No. 439645
                                               isimmons@omm.com
                                               KATRINA ROBSON*
                                               D.C. Bar No. 989341
                                               krobson@omm.com
                                               BRIAN P. QUINN*
                                               D.C. Bar No. 1048323
                                               bquinn@omm.com
                                               O'MELVENY & MYERS LLP
                                               1625 Eye Street, NW
                                               Washington, DC 20006
                                               Phone: 202-383-5106
                                               Fax: 202-383-5414




                                                  3
Case 1:18-cv-25106-KMW Document 39 Entered on FLSD Docket 01/28/2019 Page 4 of 4



                                           *Motion for Admission Pro Hac Vice Granted
                                           [D.E. 28]

                                           Counsel for Defendant Shammah Chancellor


                               CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on January 28, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.

                                            /s/ Melissa Pallett-Vasquez
                                                 Melissa Pallett-Vasquez




                                              4
